Citation Nr: 1423679	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  06-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A) or at the housebound rate.

2.  Entitlement to an effective date prior to January 16, 2007, for the grant of service connection for ankylosing spondylitis with kyphosis as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to an initial evaluation in excess of 20 percent disabling for ankylosing spondylitis with kyphosis as secondary to service-connected PTSD with depression.

4.  Entitlement to an effective date prior to January 16, 2007, for migraines as secondary to service-connected PTSD with depression.

5.  Entitlement to a compensable initial evaluation for migraines as secondary to service-connected PTSD with depression.


REPRESENTATION

Appellant represented by:	Veteran's Spouse


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A Board hearing was held in May 2008 before a Veterans Law Judge, sitting in St. Petersburg, Florida.  In November 2009, the Veteran testified at a Board hearing before another Veterans Law Judge in St. Petersburg, Florida.  These Veterans Law Judges are included in the panel of judges rendering the determination in this case.  Complete transcripts are of record.  In May 2012, the Veteran waived her right to appear at an additional hearing before a third Veterans Law Judge.  See 38 U.S.C.A. § 7102(a) (West 2002 & Supp. 2013); 38 C.F.R. § 19.3 (2013).  

This matter of entitlement to SMC based on the need for A&A or at the housebound rate was remanded in February 2009, June 2010, and March 2013.  

The issues of entitlement to an effective date prior to January 16, 2007, for the grant of service connection for ankylosing spondylitis with kyphosis as secondary to service-connected PTSD with depression; entitlement to an initial evaluation in excess of 20 percent disabling for ankylosing spondylitis with kyphosis as secondary to service-connected PTSD with depression; entitlement to an effective date prior to January 16, 2007, for migraines as secondary to service-connected PTSD with depression; and entitlement to a compensable initial evaluation for migraines as secondary to service-connected PTSD with depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran is in need of the regular aid and attendance of another person due to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to special monthly compensation based on a need of aid and attendance of another person, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the Veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Entitlement to aid and attendance benefits does not require the Veteran to have a single service-connected disability rated as 100 percent disabling.  See 38 C.F.R. §§ 3.350, 3.352(a).  

Under 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i), special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.

At present, service connection is in effect for PTSD with depression, rated as 100 percent disabling; ankylosing spondylitis with kyphosis associated with PTSD with depression, rated as 20 percent disabling; and migraines associated with PTSD with depression, rated as noncompensably disabling.  The Veteran's combined disability rating is 100 percent.

In March 2006 it was noted that the Veteran had been staying at home mostly because she preferred not to go out.  It was noted that the tendency to isolate seemed to have been worse in the past several months.  One of the problems indicated was that the Veteran could not handle the noise.  

In August 2006 the Veteran underwent an examination for housebound status or permanent need for regular aid and attendance.  The Veteran complained that she needed full time supervision and attendance due to increasing pain and degenerative disease effects.  The Veteran was noted to have significant kyphosis and scoliosis.  The bilateral shoulder blades were not level and she had a history of a loss of five inches in height over four to five years.  The Veteran's range of motion was decreased to extension of the bilateral shoulder.  There was no ability for rotation bilaterally.  The Veteran was diagnosed with arthritis in the hands decreasing fine motor skills.  The Veteran ambulated taking half steps secondary to left reduction in range of motion.  She had arthritis in the hips, knees, and feet per radiology.  The Veteran had significant obvious deformity of the spine, scoliosis lateral and kyphotic changes of the upper spine.  There was no flexibility in the spine and she was unable to lie down for even short periods.  The Veteran had problems with bladder control and constant pain, and she required assistance with post toileting cleanup.  She had very poor balance.  She was a fall risk due to skeletal changes.  She required care and assistance at all times when leaving the household.  The examiner noted that the Veteran "pretty much" left the house only for doctor appointments.  The Veteran's spouse felt compelled to resign his teaching position to assist with her care and protect her.  She stayed home and usually slept in a chair at the kitchen table.  The Veteran's ankylosing spondylitis was causing significant decrease in motion and increased pain.  Using a cane she remained unsteady.  The Veteran was noted to be extremely compromised due to her spinal problems, osteoporosis and arthritis.  The provider reported that the Veteran needed assistance with basic activities of daily living and supervision due to fall risk.  She needed assistance with bathing.  The provider reported the Veteran's diagnoses as scoliosis, ankylosing spondylitis, osteoporosis, obesity, menopause, history of breast cancer, PTSD, and intolerance of medications.  The provider checked a box indicating that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

In July 2006 the Veteran reported that her family helps her with dressing the lower extremities but that bathing was independent with assistive devices.

Upon examination in June 2007 the Veteran was noted to be dependent in activities of daily living and needed assistance to get out of bed or the bath five to six days of the week.  

In October 2007 the Veteran was noted to be homebound.  She required help with bathing, dressing, using the toilet, transfers, and moving around indoors.  She had difficulty with preparing meals, performing housework, shopping, and transportation.  

Lay statements of record indicate that the Veteran required assistance with activities of daily living.  

In December 2007 a provider indicated that the Veteran's homebound status was undeniable based upon the Veteran's receipt of treatment in her hometown, in her home, and telephonically.  He indicated that the Veteran has an inability to leave her home unless she absolutely has too.  The provider reported that the Veteran had an inability to make her mental health clinic appointments and her primary care appointments without the aid and attendance of her husband.

At a hearing before the Board in May 2008 it was reported that the Veteran needed assistance with getting to appointments, feeding, bathing, massaging, and dressing.  She could not stand out of a chair.  She was receiving home healthcare of one hour three days a week.  The Veteran received mental health treatment in her home.  

In August 2010 after identifying all disabilities, it was noted that the Veteran needed to be accompanied on any shopping trip and has travel limited to taxi or automobile with assistance of another.  She heated and served prepared meals or prepared meals but did not maintain an adequate diet, performed light daily tasks such as dishwashing and bed making, laundered small items, and rinsed stockings.  

The Veteran was afforded a VA medical examination in August 2013.  The Veteran was noted to use a single prong cane and a four wheel walker for her back condition and support for balance issues.  

In September 2013 the Veteran was noted to walk outside of her room at least twice a day and inside her room at least once every two hours during waking hours.  She made major and frequent changes in position without assistance.  She moved in bed and in a chair independently and had sufficient muscle strength to lift up completely during the move.  She maintained good position in a bed or chair.  

In November 2013 the Veteran was afforded a VA medical examination.  The Veteran complained of an unsteady gait, loss of height and limited range of motion due to her back condition.  She had limited lung capacity due to kyphosis and also reported dizziness and sensitivity to light and sound due to migraines.  The Veteran was reported to be able to do activities of daily living but was limited.  She was able to wash her face and front part; however, she was unable to do the back part and lower extremities.  This was usually done by a nurse aide.  She was able to wear shirts so long as it was of a large size.  Toileting was assisted by using a raised toilet set and railings that she can hold onto and a slider that she can sit on while taking a shower.  The Veteran was homebound most of the time, watching television, reading books and occasionally using the computer but she was unable to write due to hand arthritis.  A nurse aide comes three times a week to help with bathing, clean up, washing dishes and laundry.  The Veteran reported that she was able to help minimally such as preparing meals but only for a few minutes on her feet, washing dishes or sweeping the floor at times.  Her husband did the grocery shopping and most of the housework when the nurse aide was not around.  She was able to carry one gallon of milk from the fridge to the table.  She attended church twice a week with her husband.  She went to sleep around 9 p.m. but woke up at midnight due to back pain and was able to go back to bed.  She took methadone and remicaide for ankylosing spondylitis.  

Physical examination revealed the Veteran had a severely kyphotic posture, and she used a walker and one prong cane.  Deep tendon reflexes were reduced.  The Veteran was able to walk four steps to the examining table but was unable to do toe walking, heel walking, and heel to toe walking due to poor balance.  

The examiner reported that the Veteran needed regular assistance of another person in attending to the ordinary activities of daily living due to poor balance from marked kyphosis and ankylosing spondylitis as well as dizziness/migraine headaches.  The Veteran needed the assistance of another in protecting herself from the ordinary hazards of her daily environment due to increasing short and long term memory.  Her service-connected kyphosis, ankylosing spondylitis, and migraines can result in her being substantially confined to her dwelling and the immediate premises, and it is reasonably certain that the disabilities and resultant confinement will continue throughout her lifetime.

Later in the examination the examiner notes that the Veteran was severely kyphotic and had problems with balancing when ambulating.  She had normal ability to self-feed and some difficulty with dressing and undressing, bathing, grooming, and toileting. 

In November 2013 the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran was accompanied by her husband.  She used a walker but was able to navigate the hallway unassisted and was also able to sit and stand up unassisted in the office.  The Veteran's service-connected mental health condition, PTSD, did not appear to limit her or her ability to dress, feed herself, bathe, attend to the needs of nature, or walk in and out her home.  The symptoms of PTSD exclusively did not appear to render her bedridden, and did not appear to require the aid and attendance of another person for protection from the daily activities of living. 

Although the record reveals contentions that the Veteran can perform some activities of daily living, a November 2013 VA medical examiner rendered the opinion that the Veteran needed the regular aid and assistance of another person based upon the Veteran's service-connected kyphosis, ankylosing spondylitis, and migraine headache disabilities.  In addition, lay statements of record indicate that the Veteran requires assistance with activities of daily living and the records reveal that the Veteran receives assistance from a nurse aide.  Therefore, the Board finds that the evidence is at least in equipoise and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to her service-connected disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, special monthly compensation based on regular need for aid and attendance of another person is warranted.

Because the Board is awarding special monthly compensation based on aid and attendance, the claim for special monthly compensation at the housebound rate is moot as special monthly compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.



ORDER

Special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In September 2013 the RO issued a rating decision implementing the Board's March 2013 decision granting service connection for ankylosing spondylitis with kyphosis and migraines.  The rating decision assigned effective dates and initial evaluations for these disabilities.  In a statement dated in January 2014 the Veteran disagreed with the effective dates and initial evaluations assigned for these disabilities.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with regard to these issues.  Under the circumstances, remand of these issues is necessary for the Veteran to be issued an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to her claims of entitlement to an effective date prior to January 16, 2007, for the grant of service connection for ankylosing spondylitis with kyphosis as secondary to service-connected PTSD with depression; entitlement to an initial evaluation in excess of 20 percent disabling for ankylosing spondylitis with kyphosis as secondary to service-connected PTSD with depression; entitlement to an effective date prior to January 16, 2007, for migraines as secondary to service-connected PTSD with depression; and entitlement to a compensable initial evaluation for migraines as secondary to service-connected PTSD with depression, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on these issues.  Allow the appellant the requisite period of time for a response.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
	K. OSBORNE	TANYA SMITH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


